DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Claims 1-4,6-11 and 13-20) in the reply filed on 6/3/22 is acknowledged. Claims 5 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,899,219 to Luong et al. 
Regarding Claim 1, Luong et al. teaches a method for patterning an electronic device, the method comprising: providing a tin oxide-based semiconductor material (Col. 8, Lines 12-27); and patterning the tin oxide-based semiconductor material by reactive-ion etching (Fig 14 and Col. 10, Lines 38-42).
Luong et al. teaches boron trichloride (BCl3) and argon (Ar) etching for tin oxide material (Paragraphs 59 and 60).

Regarding Claim 2, Luong et al. teaches a first gas and second gas.
Regarding Claim 3, Luong et al. teaches providing gas flow rates and thus controls a flow ratio of the first gas to the second gas which implicitly produces a selected etch rate (Col. 8, Lines 28-47).
Regarding Claim 4 and 11, Luong et al. teaches a second gas comprises argon (Ar).
Regarding Claim 6, Luong et al. teaches a first gas comprises boron trichloride (BCl3).
Regarding Claim 7, Luong et al. teaches flow rates for the first and second gas (Col. 8, Lines 38-47) and the etch rate is a function of a characteristic relationship of the flow ratio of the first gas to the second gas. Further, the characteristic relationship comprises a decreasing etch rate of the tin oxide-based semiconductor material with an increasing flow ratio of the first gas to the second gas or else is the result of essential limitations which have not been claimed.
Regarding Claim 8, Luong et al. teaches flow rates and a controller (2055) and thus implicitly teaches the flow ratio is controlled by a controller coupled to one or more gas valves.
Regarding Claim 9, Luong et al. teaches the reactive-ion etching is performed in a vacuum chamber comprising an electrode (Fig 14), the reactive ion etching further comprising: selecting an etch rate for the tin oxide-based semiconductor material (implicit); and controlling a power applied to the electrode to produce the selected etch rate.
Regarding Claim 10, Luong et al. teaches the reactive-ion etching further comprises controlling a flow ratio of the first gas to the second gas which inherently produces (selects) an etch rate.
Regarding Claim 16, Luong et al. teaches 16. providing the tin oxide-based semiconductor material comprises depositing a tin oxide-based semiconductor layer over a substrate. The term active has been considered, but reads broadly on an intended use of the layer.
Regarding Claim 20, Luong et al. teaches reactive-ion etching the tin oxide-based semiconductor material using the same method as claimed, and therefore the surface roughness of the tin oxide-based semiconductor material would reasonably be expected to be preserved or else is the result of essential limitations which have not been claimed.

Claims 1-3, 6, 7, 9, 13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,723,366 to Suzuki et al. 
Regarding Claim 1, Suzuki et al. teaches a method for patterning an electronic device, the method comprising: providing a tin oxide-based semiconductor material; and patterning the tin oxide-based semiconductor material by reactive-ion etching.

Regarding Claim 2, Suzuki et al. teaches using a first gas and second gas for etching.
Regarding Claim 3, Suzuki et al. teaches a flow ratio of the first gas  and second gas is controlled and produces (selects) an etch rate.
Regarding Claim 6, Suzuki et al. teaches (Col. 4, Lines 54-57) the first gas comprises boron trichloride (BCl3).
Regarding Claim 7, Suzuki et al. teaches flow rates for the first and second gas (Col. 8, Lines 38-47) and the etch rate is a function of a characteristic relationship of the flow ratio of the first gas to the second gas. Further, the characteristic relationship comprises a decreasing etch rate of the tin oxide-based semiconductor material with an increasing flow ratio of the first gas to the second gas (Col. 6, Lines 46-67).
Regarding Claim 9, Suzuki et al. teaches power is applied to an electrode (55) which implicitly provides an etch rate for the process.
Regarding Claim 13, Suzuki et al. teaches a threshold power is used (400W) as broadly recited.
Regarding Claims 16 and 17, Suzuki et al. teaches a tin oxide-based layer (14) over a deposited buffer layer (12).
Regarding Claims 18-20, Suzuki teaches the same etching process as claimed, and therefore the resulting electrical properties and surface roughness of the tin oxide-based semiconductor material would reasonably be expected to be preserved, or else the properties are the result of essential limitations which have not been claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,899,219 to Luong et al.
Regarding Claims 13 and 14, as applied above, Luong et al. teaches the method of the invention substantially as claimed, but does not expressly teach power below 150W to maintain resistivity. However, Luong et al. teaches a power level below 150W for etching tin oxide material using reactive ion etching (Col. 8, Lines 38-47). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a low power for etching with predictable results. Regarding the limitations of maintaining resistivity. The same resulting properties would reasonably be expected for the same etching process or else are the result of essential limitations which have not been claimed.

Claims 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,723,366 to Suzuki et al.
Regarding Claims 4 and 11, as applied above, Suzuki et al. teaches the method of the invention substantially as claimed, but does not expressly teach argon (Ar) as the second gas. However, Suzuki et al. teaches a second gas may be inert such as helium (Col. 2, Lines 21-25). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide an inert gas such as argon (Ar) with predictable results. 
Regarding Claim 8, Suzuki et al. teaches the method of the invention substantially as claimed, but does not expressly teach controller coupled valves. However, Suzuki et al. teaches (Col. 2, Lines 21-57; Col. 6, Lines 46-67) gas is provided at a controlled rate to an RIE apparatus chamber (Figure 3). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide valves coupled to a controller in order to provide automated process control with predictable results. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,723,366 to Suzuki et al. in view of US Patent 9,263,592 to Lee et al.
Regarding Claim 15, as applied above, Suzuki et al. teaches the method of the invention substantially as claimed, but does not expressly teach barium stannate (BaSnO3). However, Lee et al. teaches (Paragraphs 9-15 and 37-51) tin oxide materials may comprise nanolayered barium stannate (BaSnO3). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a nanolayered composite for the tin oxide layer of Suzuki et al. in order to form a semiconductor device having increased electron mobility with predictable results. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,263,592 to Lee et al. in view of US Patent 9,899,219 to Luong et al. 
Regarding Claim 15, Lee et al. teaches (Paragraphs 9-15 and 37-51) a tin oxide material layer to be patterned may comprise nanolayered barium stannate (BaSnO3) but does not expressly teach a first and second gas are used to pattern with reactive ion etching. However, Luong et al. teaches a tin oxide-based material may be patterned with a first and second gas using reactive ion etching (Col. 8, Lines 12-27; Fig 14 and Col. 10, Lines 38-42). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide tin oxide etching as recited by Luong et al. in order to pattern a nanolayered tin oxide composite providing a high electron mobility for a semiconductor device with predictable results. 

Double Patenting
Claims 1-4, 6-11 and 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,868,191. 
Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1, of the conflicting Patent teaches all of the essential limitations of Claim 1 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716